Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered May 4, 1983, convicting him of burglary in the third degree, grand larceny in the third degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence when viewed in a light most favorable to the People, was sufficient as a matter of law to support the defendant’s conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt of burglary in the third degree beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The propriety of the prosecutor’s comments on summation have not been preserved for appellate review (see, People v Medina, 53 NY2d 951, 953) and, in any event, under the circumstances of this case, any error *298was harmless. Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.